Title: From Thomas Jefferson to Louis Philippe Gallot de Lormerie, 16 April 1803
From: Jefferson, Thomas
To: de Lormerie, Louis Philippe Gallot


          
            Apr. 16. 1803.
          
          Th: Jefferson presents his compliments to M. de Lormerie, and regrets that it is not in his power to accept the proposals he is so kind as to make him on the subject of his tapestry. circumstances in his own situation render it neither prudent nor practicable on his own private account, nor has he any authority to do it for the public. he is in hopes some of the rich persons in & near the great cities who are building & furnishing splendid houses will find an accomodation to themselves as well as M. de Lormerie in making the acquisition. he presents him his salutations & respect.
        